Case 1:20-cv-02815-WJM-GPG Document 18 Filed 11/23/20 USDC Colorado Page 1 of 8




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO


  Civil Action No. 1:20-cv-2815-WJM-GPG

  STEPHANIE EINFELD,

                     Plaintiff,

  v.

  JPMORGAN CHASE BANK, N.A.,

              Defendant.
  ______________________________________________________________________________

                   DEFENDANT JPMORGAN CHASE BANK, N.A.’S
                     RESPONSE TO NOVEMBER 12, 2020 ORDER
  ______________________________________________________________________________

           Defendant JPMorgan Chase Bank, N.A. (“Chase”), by and through counsel, submits this

  response to the Court’s November 12, 2020 order (Dkt. No. 17) (the “Order” and “Response”)

  and in support of the parties’ Stipulated Motion to Set Aside the Entry of Default (the “Stipulated

  Motion”) (Dkt. No. 15). Based on Chase’s lack of culpability, the lack of prejudice upon Plaintiff,

  and Chase’s meritorious defenses, the Court should set aside the entry of default against Chase.

  I.       Introduction

           Plaintiff filed her complaint (the “Complaint”) on September 16, 2020. (Dkt. No. 1).

  Plaintiff served a copy of the Complaint and Summons on Chase on September 25, 2020. (Dkt.

  No. 9-1). Chase did not answer or otherwise respond to the Complaint by the October 16, 2020

  deadline. On November 2, 2020, Plaintiff filed a motion for entry of default (Dkt. No. 11), and a

  default was entered on November 5, 2020 (Dkt. No. 12).




                                                  1
  4824-0498-2482.2
Case 1:20-cv-02815-WJM-GPG Document 18 Filed 11/23/20 USDC Colorado Page 2 of 8




           On November 10, 2020, counsel for Chase contacted counsel for Plaintiff by telephone and

  explained that they had been engaged to represent Chase in this matter and intended to move to set

  aside the default in order to litigate the case on the merits. In that call, Chase’s counsel asked if

  Plaintiff would agree to setting aside the entry of default. Plaintiff’s counsel agreed to do so and

  the parties further agreed to set a deadline of November 25, 2020 for Chase to answer or otherwise

  respond to the Complaint. On November 12, 2020, the parties filed a stipulated motion requesting

  that the Court set aside the default and to set November 25, 2020 as the deadline to answer or

  otherwise respond to the Complaint. (Dkt. No. 15). On November 12, 2020, the Court issued its

  Order, directing either or both parties to supplement the Stipulated Motion in an attempt to

  establish good cause for setting aside the entry of default. (Dkt. No. 17). This Response follows.

  II.      Good Cause Exists to Set Aside the Entry of Default.

           Fundamentally, “[t]he preferred disposition of any case is upon its merits and not through

  default.” Let’s Go Aero, Inc. v. Cequent Performance Prod., Inc., 78 F. Supp. 3d 1363, 1372 (D.

  Colo. 2015) (citing Gomes v. Williams, 420 F.2d 1364, 1366 (10th Cir.1970)). With that as a

  guide, courts in their sound discretion evaluate the following “factors in determining whether a

  defendant has met the good cause standard[: ] (1) whether the default was the result of culpable

  conduct of the defendant; (2) whether the plaintiff would be prejudiced if the default should be set

  aside; and (3) whether the defendant presents a meritorious defense.” Id. at 1371 (citations

  omitted). Notably, “[t]he good cause required for setting aside an entry of default poses a lesser

  standard for the defaulting party than the excusable neglect which must be shown for relief from

  judgment under Fed.R.Civ.P. 60(b).” Id. at 1371-72 (citation and internal quotations omitted).

           Here, all three factors weigh in favor of setting aside the entry of default.


                                                     2
  4824-0498-2482.2
Case 1:20-cv-02815-WJM-GPG Document 18 Filed 11/23/20 USDC Colorado Page 3 of 8




           A.        The Default Was Not The Result Of Culpable Conduct.

           Chase’s failure to timely respond to the Complaint was the result of extenuating

  circumstances and a breakdown of communication – not culpable conduct. When Chase was

  served with the Complaint, it assigned the case to litigation in-house counsel Randall Imwalle.

  (See Declaration of Randall J. Imwalle (“Imwalle Dec.”), ¶ 3). Mr. Imwalle has served as

  litigation in-house counsel for Chase for 27 years and, in that capacity, has worked on thousands

  of cases. (Id. ¶ 2). As has always been his practice, upon the assignment of a new litigation matter,

  Mr. Imwalle reviews the complaint and the background of the allegations and makes a

  determination to retain outside counsel. (Id. ¶ 3). Typically, retention of outside counsel occurs

  within days of service of the complaint so that counsel has a sufficient amount of time to prepare

  and file a response in a timely manner. (Id.).

           When this case was assigned to Mr. Imwalle, he was dealing with time-consuming family

  health issues that diverted his attention from his day-to-day case load, resulting in the failure of

  this case being assigned to outside counsel in a timely manner, something that has never occurred

  in the many years he has worked as in-house counsel at Chase. (Id. ¶ 4).

           On November 10, 2020, Mr. Imwalle learned that a clerk’s default had been entered against

  Chase five days earlier. (Id. ¶ 5). He immediately investigated the situation to determine how that

  occurred. (Id.). He discovered that he had not timely retained outside counsel in this matter. (Id.).

  Mr. Imwalle then took immediate steps to engage Kutak Rock LLP to file a motion to set aside the

  clerk’s entry of default and to defend this case. (Id.). That same day, Chase’s counsel contacted

  Plaintiff’s counsel to discuss the case and, on November 12, 2020, the parties filed their Stipulated

  Motion.


                                                   3
  4824-0498-2482.2
Case 1:20-cv-02815-WJM-GPG Document 18 Filed 11/23/20 USDC Colorado Page 4 of 8




           Chase takes seriously its obligations to respond to complaints and to otherwise engage in

  litigation in good faith. The circumstances and sequence of events discussed above show that

  Chase’s failure to timely respond to the Complaint was not the result of culpable conduct, but

  rather, the result of personal life challenges and miscommunications. That Chase’s counsel made

  contact with Plaintiff’s counsel only five days after the entry of default and filed the Stipulated

  Motion only two days later further shows that Chase was not seeking to delay the proceedings.

  See Pinson v. Equifax Credit Info. Servs., Inc., 316 F. App’x 744, 750 (10th Cir. 2009) (“Capital

  One evidenced its good faith by submitting its motion to set aside the default on May 7, 2007, just

  six days after default was entered on May 1, 2007”); Let’s Go, 78 F. Supp. 3d at 1373 (finding

  good faith where the defendants moved to set aside the default on the day it was entered).

           Accordingly, this factor weighs in favor of setting aside the entry of default.

           B.        Plaintiff Would Suffer No Prejudice If The Default Were Set Aside.

           Setting aside the entry of default would not prejudice Plaintiff. As discussed above,

  Chase’s counsel contacted Plaintiff’s counsel only five days after the entry of default and filed the

  Stipulated Motion two days later. This short delay caused no prejudice. Pinson, 316 F. App’x at

  750 (finding no prejudice where motion to set aside default was filed six days after entry of

  default); Let’s Go, 78 F. Supp. 3d at 1373 (“the Court finds that the slight delay in case proceedings

  caused by the failure to answer or respond to the Complaint with a proper Rule 12 motion will not

  prejudice Plaintiff’s ability to prosecute this case.”). Moreover, Plaintiff has stipulated to the

  setting aside of the entry of default.

           Accordingly, this factor also weighs in favor of setting aside the entry of default.




                                                     4
  4824-0498-2482.2
Case 1:20-cv-02815-WJM-GPG Document 18 Filed 11/23/20 USDC Colorado Page 5 of 8




           C.        Chase Has Meritorious Defenses.

           For purposes of setting aside a default (or default judgment), the defaulting party need only

  “present” a meritorious defense:

           [T]he court examines the allegations contained in the moving papers to determine
           whether the movant's version of the factual circumstances surrounding the dispute,
           if true, would constitute a defense to the action. For purposes of this part of the
           motion, the movant's version of the facts and circumstances supporting his defense
           will be deemed to be true.

  In re Stone, 588 F.2d 1316, 1319 (10th Cir. 1978). Here, Chase will assert meritorious defenses as to

  each of Plaintiff’s claims under15 U.S.C. 1643 and 1666.1 Under section 1643, cardholders have

  limited liability for unauthorized charges, but full liability as to any charges that the card issuer

  shows were authorized. 15 U.S.C. § 1643(a), (b); see also DBI Architects, P.C. v. Am. Express

  Travel-Related Servs. Co., 388 F.3d 886, 889 (D.C. Cir. 2004) (“Congress strictly limited the

  cardholder's liability for ‘unauthorized’ charges”). And, under section 1666, upon proper notice

  of billing errors, a card issuer must timely investigate alleged billing errors and provide written

  explanation to the cardholder of the findings of the investigation. See Am. Exp. Co. v. Koerner,

  452 U.S. 233, 234–37 (1981) (“If the creditor receives this notice within 60 days of transmitting

  the statement of account, [15 U.S.C. § 1666(a)] imposes two separate obligations upon the creditor.

  Within 30 days, it must send a written acknowledgment that it has received the notice. And, within

  90 days or two complete billing cycles, whichever is shorter, the creditor must investigate the



  1
    As part of its ongoing investigation into the claims asserted in the Complaint, Chase believes
  that Plaintiff may have entered into an arbitration agreement with Chase that may be applicable
  to this dispute. If such an agreement exists, it would form the basis of a meritorious defense that
  Plaintiff’s claims are arbitrable and would require dismissal of the claims without evaluating the
  merits of the claims or the other meritorious defenses discussed herein. Chase reserves the right
  to assert an arbitration defense and to seek dismissal on that ground.

                                                     5
  4824-0498-2482.2
Case 1:20-cv-02815-WJM-GPG Document 18 Filed 11/23/20 USDC Colorado Page 6 of 8




  matter and either make appropriate corrections in the obligor's account or send a written

  explanation of its belief that the original statement sent to the obligor was correct. The creditor

  must send its explanation before making any attempt to collect the disputed amount.”). Chase will

  assert the defenses that it complied with its statutory obligations and the charges were authorized.

           Specifically, without making any admission as to the propriety of any notice provided,

  Chase performed an investigation into the matters identified in the Complaint, including a

  comprehensive review of the account, the disputed charges, and other information and documents

  that Chase obtained as part of its investigation. Following its investigation, Chase provided written

  notification of the findings of its investigation. These actions met the requirements of section

  1666.

           Through its investigation, Chase identified certain indicia that were inconsistent with a

  finding that the charges were unauthorized, upon which basis Chase declined to release Plaintiff

  from liability for those charges. As such, Chase’s version of the factual circumstances alleged in

  the Complaint would clearly constitute a defense to the section 1643 claim Plaintiff has asserted.

  In that way, Chase would assert the meritorious defenses that Chase timely investigated and

  responded to any proper notice of alleged billing errors and that the charges were authorized by

  Plaintiff. See In re Stone, 588 F.2d at 1319.

  III.     Conclusion

           For the foregoing reasons, the Court should set aside the entry of default against Chase.

  Further, Chase is filing, contemporaneously with this Response, a Motion for Leave to File a

  Response to the Complaint out of Time, requesting that the Court permit Chase to respond to the

  Complaint within fourteen (14) days of the entry of an order granting the same.


                                                   6
  4824-0498-2482.2
Case 1:20-cv-02815-WJM-GPG Document 18 Filed 11/23/20 USDC Colorado Page 7 of 8




           Respectfully submitted this 23rd day of November 2020.


                                                      KUTAK ROCK LLP

                                                      s/ Daniel Carmeli
                                                      John H. Bernstein (#17358)
                                                      Daniel Carmeli (#52880)
                                                      1801 California St., Suite 3000
                                                      Denver, CO 80202
                                                      Telephone: (303) 297-2400
                                                      Facsimile: (303) 292-7799
                                                      John.Bernstein@kutakrock.com
                                                      Daniel.Carmeli@kutakrock.com
                                                      Attorneys for Defendant




                                                  7
  4824-0498-2482.2
Case 1:20-cv-02815-WJM-GPG Document 18 Filed 11/23/20 USDC Colorado Page 8 of 8




                                     CERTIFICATE OF SERVICE

           I certify that on this 23rd day of November, 2020, the foregoing was electronically files

  with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

  the following e-mail addresses:

           Daniel J. Vedra, Esq.
           Vedra Law LLC
           1444 Blake Street
           Denver, CO 80202
           dan@vedralaw.com

           Attorneys for Plaintiff

                                                         s/ Daniel Carmeli
                                                         Daniel Carmeli




                                                    8
  4824-0498-2482.2
